EXHBIT FOR IMMEDIATE RELEASE National Western Life Announces Organizational Changes Austin, Texas, May 22, 2009 - Ross R. Moody, President of National Western Life Insurance Company (Nasdaq: NWLI), announced today senior level organizational role changes in conjunction with a multi-million dollar project to implement five new service solutions augmenting the Company’s enterprise-wide systems and capabilities. Michael P. Hydanus, Senior Vice President and Chief Information Officer, was assigned additional responsibilities as the Chief Administrative Officer of National Western Life. In his new role as Senior Vice President, Chief Administrative Officer, Mr. Hydanus will be responsible for integrating enhanced system technology associated with the multi-million dollar project into the daily operational and administrative service processes of the Company. Mr. Moody indicated, “Mike’s past experience in similar roles with other insurance companies and as a consultant to the insurance industry uniquely position him to lead us in this significant investment in upgrading our information technology and operational infrastructure.” The five system projects are expected to be completed and operational in various phases within the next one to three years. Brian M.
